Citation Nr: 1626213	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable initial rating for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was scheduled to testify at a video conference hearing the Board in May 2016.  He failed to report for that hearing and has not requested a rescheduled hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran's pulmonary asbestosis is manifested by FVC measurements of no less than 99 percent of predicted value and DLCO measurements of no less than 83 percent of predicted value, without limitation of maximum exercise capacity or associated cardiorespiratory limitation.


CONCLUSION OF LAW

The criteria for an initial compensable rating for pulmonary asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6833 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2007.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in October 2007 and January 2012.  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis

The Veteran was originally granted service connection for pulmonary asbestosis in the July 2009 rating decision at issue.  At that time, this disability was awarded a noncompensable (0 percent) rating effective July 18, 2007.  He has appealed that rating and is seeking a compensable initial rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The Veteran's pulmonary asbestosis is currently rated under Diagnostic Code (DC) 6833.  DC 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97.  The General Rating Formula assigns a 10 percent rating for Forced Vital Capacity (FVC) of 75 to 80 percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6833.  FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted, is rated 30 percent disabling.  Id.  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  Id.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  Id.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A March 2007 VA chest x-ray found stable chronic lung disease and possible calcification pleural plaque formation consistent with asbestosis.  A May 2007 VA treatment record notes the Veteran's complaint of "wheezing a lot lately." A June 2007 VA abdominal CT found pulmonary hyper-expansion with calcified pleural plaques.

In October 2007, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  There was no history of chest trauma, neoplasm, pulmonary embolism, respiratory failure, fever, hemoptysis, orthopnea, swelling, weight change, or non-angina chest pain.  He did have a history of nonproductive cough, night sweats, nocturnal dyspnea, and shortness of breath on moderate exertion.  His heart sounds were normal.  There were no signs of venous congestion or respiratory abnormalities.  Chest expansion was normal.  Chest x-rays confirmed chronic lung disease and pleural plaques.  His pulmonary function test results were FEV-1 99 percent of predicted, FVC 117 percent of predicted, FEV-1/FVC 60 percent of predicted.  All measurements improved post-bronchodilator.  These results were compatible with mild obstructive defect and significant response to bronchodilator.  His DLCO was 115 percent of predicted.  The examiner noted the presence of pleural plaquing consistent with asbestosis, but found that the Veteran's lung function and symptoms were less likely caused by this and more likely caused by asthma and chronic obstructive pulmonary disease (COPD) related to smoking.

A November 2007 pulmonary function test showed FVC of 117 percent of predicted pre-bronchodilator and 119 percent of predicted post-bronchodilator, FEV-1 of 99 percent of predicted pre-bronchodilator and 114 percent of predicted post-bronchodilator, FEV-1/FVC of 60 percent of predicted pre-bronchodilator and 68 percent of predicted post-bronchodilator, and DLCO of 125 percent of predicted.  Computerized interpretation found mild obstructive lung defect.  Diffusion capacity was within normal limits.

A January 2008 chest CT found asbestos related pleural disease and linear scarring in the right lower lobe.  An April 2008 private spiral CT also found evidence of asbestosis.

A January 2009 private pulmonary evaluation found the Veteran's vital capacity and total lung capacity to be normal.  Specifically, his pulmonary function test results were FVC 110 percent of predicted pre-bronchodilator and 113 percent of predicted post-bronchodilator, FEV-1 99 percent of predicted pre-bronchodilator and 109 percent of predicted post-bronchodilator, FEV-1/FVC of 91 percent of predicted pre-bronchodilator and 97 percent of predicted post-bronchodilator, and DLCO of 83 percent of predicted.  A chest CT scan showed calcified and partially calcified pleural plaques consistent with asbestos related pleural disease.  The Veteran was diagnosed with asbestos-related pleural disease, interstitial fibrosis due to pulmonary asbestosis, and mild asthmatic condition that was not due to asbestos exposure.

In a February 2010 VA treatment record, the Veteran complained of lung pain.  He was diagnosed with acute bronchitis in addition to chronic lung disease.

In January 2012, the Veteran underwent a VA respiratory conditions examination.  At that time, the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, antibiotics, or oxygen therapy.  This disability did require the intermittent use of oral bronchodilators.  There were no cardiopulmonary complications.  The Veteran underwent a pulmonary function test.  His FEV-1 was 97 percent of predicted and then 104 percent of predicted.  His FVC was 100 percent of predicted and then 104 percent of predicted.  His FEV-1/FVC was 73 percent of predicted and 75 percent of predicted.  His DLCO was only measured once and was 98 percent of predicted.  This examiner indicated that the DLCO reading most accurately reflected the Veteran's current pulmonary function.  The Veteran was noted to also have chronic obstructive pulmonary disease (COPD) that this examiner found most likely responsible for the current slight changes in pulmonary function.  This disability did not impact the Veteran's ability to work, but would have mild negative effect on employment of a physical nature due to wheezing with physical exertion and minimal negative effect on sedentary employment.

After a review of the pertinent evidence, the Board determines that a compensable initial rating for pulmonary asbestosis is not warranted.  Based on the above, the Veteran's pulmonary asbestosis was confirmed by imaging studies but was not shown to result in a compensable impairment of his pulmonary function.  See 38 C.F.R. § 4.97, DC 6833.  Repeated pulmonary function tests found FVC measurements of no less than 99 percent of predicted value and DLCO measurements of no less than 83 percent of predicted value.  There was no limitation of the Veteran's maximum exercise capacity attributed to this disability.  He did not have associated cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension.  Likewise, this disability did not require outpatient oxygen therapy.  Thus, the record does not reflect the symptoms required for a higher rating under DC 6833.  Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for pulmonary asbestosis.  Hence the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level based on his impairment of pulmonary function.  The record does not reflect and the Veteran has not described additional symptoms that are not contemplated by the rating schedule.  The criteria for asbestosis allows for higher ratings based on limitation of pulmonary function and resulting cardiac impairment.  The Veteran's lone complaint of lung pain in February 2010 was associated with an acute condition, bronchitis, and is not part of this disability picture.  As such, the disability picture is contemplated by the Rating Schedule.  The assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Additionally, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, service connection had been established for the pulmonary asbestosis discussed above as well as bipolar personality disorder.  The record does not show that the Veteran's disabilities had a collective effect that made his disability picture for pulmonary asbestosis an unusual or exceptional one.  Rather, it shows that his pulmonary asbestosis was properly rated as discussed above.




(CONTINUED ON NEXT PAGE)

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A compensable initial rating for pulmonary asbestosis is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


